DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (PG Pub 2016/0043047; hereinafter Shim).

    PNG
    media_image1.png
    514
    678
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches a semiconductor package device 218 (para [0060-0063]) comprising: 
a lower redistribution substrate (annotated “1st RDL” in Fig, 6c above) comprising a first redistribution pattern 152,152b, the first redistribution pattern comprising a first interconnection portion 152 and a first via portion 152b provided on the first interconnection portion (see Fig. 6c);  
a semiconductor chip 84 disposed on the lower redistribution substrate, the semiconductor chip comprising a chip pad 92 facing the lower redistribution substrate (see Fig. 6c); 
an upper redistribution substrate (annotated “2nd RDL” in Fig, 6c above) vertically spaced apart from the lower redistribution substrate (see Fig. 6c), the upper redistribution substrate comprising a second redistribution pattern 224; 
a vertical conductive structure 106,108 disposed between the lower redistribution substrate and the upper redistribution substrate and disposed at a side of the semiconductor chip (see Fig. 6c); 
a third redistribution pattern (annotated “3rd RDL” in Fig, 6c above) disposed between the lower redistribution substrate and the vertical conductive structure; and 
an encapsulant 140 disposed on the semiconductor chip, the vertical conductive structure, and the third redistribution pattern, wherein the first via portion is in contact with the third redistribution pattern, and
wherein a level of a bottom surface of the vertical conductive structure (bottom of 108) is higher than a level of a bottom surface of the chip pad (see Fig. 6c).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches a top surface of the vertical conductive structure 106,108 is in contact (indirect contact) with a bottom surface of the upper redistribution substrate (annotated “2nd RDL” in Fig. 6c), wherein the bottom surface of the vertical conductive structure (bottom of 108) is in contact with a top surface of the third redistribution pattern (annotated “3rd RDL” in Fig, 6c above), and wherein a side surface of the vertical conductive structure is in contact with the encapsulant 140 (see Fig. 6c).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches
the vertical conductive structure 106,108 comprises a lower structure 106 and an upper structure 108 disposed on the lower structure (see Fig. 6c), wherein each of the lower structure and the upper structure has a pillar shape (see Fig. 6c), and wherein a diameter of the lower structure is different from a diameter of the upper structure (the diameter of the lower structure is greater than the diameter of the upper structure)(see Fig. 6c).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches
the second redistribution pattern 224 comprises a second interconnection portion (224-bottom layer) and a second via portion 216 disposed on the second interconnection portion (see Fig. 6c), and wherein the second via portion is in contact (indirect contact) with a top surface of the vertical conductive structure 108 (see Fig. 6c).
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches an entire bottom surface of the third redistribution pattern (annotated “3rd RDL” in Fig, 6c above) is substantially flat (see Fig. 6c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, and further in view of Cate et al. (PG Pub 2015/0262950; hereinafter Cate).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches
the vertical conductive structure 108 has a pillar shape (see Fig. 6c), he does not explicitly teach the conductive structure comprises “a height of the vertical conductive structure ranges from 80µm to 120µm, and wherein a diameter of the vertical conductive structure ranges from 60µm to 7µm.”

    PNG
    media_image2.png
    332
    918
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Cate teaches a method for fabricating equal height metal pillars of different diameters (para [0021-0041]) comprising: a vertical conductive structure 108 (para [0023]); wherein the vertical conductive structure comprises a height of the vertical conductive structure ranges from 80µm to 120µm (claim 17 and claim 18), and wherein a diameter of the vertical conductive structure ranges from 60µm to 75µm (claim 17 and claim 18).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height (80µm to 120µm) and diameter (60µm to 75µm) of the vertical conductive structure fall within the aforementioned ranges, as taught by Cate, for the purpose of choosing a suitable and well-recognized conductive interconnect height and diameter.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, and further in view of Kim et al. (PG Pub 2019/0198486; hereinafter Kim).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches the lower redistribution substrate (annotated “1st RDL” in Fig, 6c above) comprises a first insulating layer, the upper redistribution substrate (annotated “2nd RDL” in Fig, 6c above) comprises a second insulating layer, wherein the first redistribution pattern 152,152b is disposed in the first insulating layer, and wherein the second redistribution pattern 224 is disposed in the second insulating layer.
Shim does not teach the material composition of the first and the second insulating layers as comprising a photosensitive insulating layer, or the material composition of the encapsulant as comprising an Ajinomoto build-up film (ABF).

    PNG
    media_image3.png
    497
    498
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 9 provided above, Kim teaches a semiconductor package 200A (para [0077-0103]) comprising: a photosensitive insulating layer 121 (para [0090]) and material composition of the encapsulant as comprising an Ajinomoto build-up film (ABF) encapsulant 130 (para [0091]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material compositions of the first and the second insulating layers comprise a photosensitive insulating layer and the material composition of the encapsulant comprise Ajinomoto build-up film (ABF), as taught by Kim, for the purpose of choosing a suitable and well-recognized insulating/ encapsulating material compositions in the field.
4.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, and further in view of Lee et al. (PG Pub 2009/0239336; hereinafter Lee).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches the lower redistribution substrate (annotated “1st RDL” in Fig, 6c above) and the first photosensitive insulating layer, he does not teach “a first passivation layer disposed under the first photosensitive insulating layer; and an under bump pattern disposed in the first passivation layer, wherein the first passivation layer includes an insulating material that is different from an insulating material of the first photosensitive insulating layer.”

    PNG
    media_image4.png
    424
    958
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 4B-provided above, Lee teaches a semiconductor package 300 (para [0052-0070]) comprising: a first passivation layer 369b (para [0069]) disposed under a first photosensitive insulating layer 380b (para [0059]); and an under bump pattern 375b (para [0069]; “module pads”) disposed in the first passivation layer (see Fig. 4B), wherein the first passivation layer includes an insulating material (para [0064]; “polyimide”) that is different from an insulating material of the first photosensitive insulating layer.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passivation layer, as taught by Lee, to “protect the semiconductor module 300 from external electric and physical impact” (para [0064]).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 6c provided above, Shim teaches the upper redistribution substrate (annotated “2nd RDL” in Fig, 6c above) and the second photosensitive insulating layer, he does not teach “a first passivation layer disposed under the first photosensitive insulating layer; and an under bump pattern disposed in the first passivation layer, wherein the first passivation layer includes an insulating material that is different from an insulating material of the first photosensitive insulating layer.”
In the same field of endeavor, refer to Fig. 4B-provided above, Lee teaches a semiconductor package 300 (para [0052-0070]) comprising: a second passivation layer 369b (para [0069]) on a second photosensitive insulating layer 380b (para [0059]); wherein the second passivation layer includes an insulating material (para [0064]; “polyimide”) that is different from an insulating material of the second photosensitive insulating layer (see above), and wherein the second passivation layer includes an opening (occupied with 375a; para [0065]) exposing a second redistribution pattern 385a (para [0069]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passivation layer, as taught by Lee, to “protect the semiconductor module 300 from external electric and physical impact” (para [0064]).

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kuo et al. (PG Pub 2017/0084589) teaches a semiconductor package structure.


Allowable Subject Matter
6.	Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 3 or (ii) claim 4 and its intervening claim 3 are fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, a top surface and a side surface of the third redistribution pattern are in contact with the encapsulant, and wherein a bottom surface of the third redistribution pattern is in contact with the first photosensitive insulating layer.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 8 or (ii) claim 9 and its intervening claim 8 are fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a top surface and a side surface of the third redistribution pattern are in contact with the encapsulant, and wherein a bottom surface of the third redistribution pattern is in contact with the first photosensitive insulating layer.
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 8 or (ii) claim 10 and its intervening claim 8 are fully incorporated into the base claim 1.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, the diameter of the upper structure is greater than the diameter of the lower structure, and wherein a portion of a bottom surface of the upper structure is in contact with the encapsulant.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, a lower redistribution substrate comprising a first insulating layer and a first redistribution pattern; a semiconductor chip disposed on the lower redistribution substrate; an upper redistribution substrate vertically spaced apart from the lower redistribution substrate, the upper redistribution substrate comprising a second insulating layer and a second redistribution pattern; a vertical conductive structure disposed between the lower redistribution substrate and the upper redistribution substrate and disposed at a side of the semiconductor chip; a third redistribution pattern disposed between the lower redistribution substrate and the vertical conductive structure; and an encapsulant disposed on the semiconductor chip, the vertical conductive structure, and the third redistribution pattern, wherein an insulating material of the first insulating layer is different from an insulating material of the encapsulant, wherein a top surface and a side surface of the third redistribution pattern are in contact with the encapsulant, and wherein a bottom surface of the third redistribution pattern is in contact with the first insulating layer.
Claims 14-18 would be allowable, because they depend on allowable claim 13.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, a first semiconductor package; a second semiconductor package disposed on the first semiconductor package; and a plurality of first connection terminals disposed between the first semiconductor package and the second semiconductor package, wherein the first semiconductor package comprises: a lower redistribution substrate; a semiconductor chip being in contact with the lower redistribution substrate, the semiconductor chip comprising chip pads adjacent to the lower redistribution substrate; a plurality of vertical conductive structures disposed on a first surface of the lower redistribution substrate and spaced apart from a side surface of the semiconductor chip; an upper redistribution substrate vertically spaced apart from the lower redistribution substrate with the semiconductor chip interposed therebetween; second connection terminals disposed under the lower redistribution substrate; and first redistribution patterns disposed between the lower redistribution substrate and the plurality of vertical conductive structures, wherein the lower redistribution substrate comprises: an insulating layer; and second redistribution patterns which are vertically stacked in the insulating layer, each of the second redistribution patterns comprising a second interconnection portion and a via portion, wherein at least one of the first redistribution patterns comprises a first pad portion, a second pad portion, and a first interconnection portion connecting the first pad portion and the second pad portion, wherein the first pad portion is connected to a vertical conductive structure among the plurality of vertical conductive structures, and the second pad portion is connected to a via portion of a second redistribution pattern among the second redistribution patterns, wherein each of the plurality of vertical conductive structures has a pillar shape, wherein a height of each of the vertical conductive structures ranges from 80µm to 120 µm, and wherein a diameter of each of the vertical conductive structures ranges from 60 µm to 75µm.
Claim 20 would be allowable, because it depends on allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895